Title: From Benjamin Franklin to Mary Hewson, 8 January 1783
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


My dear dear Friend,Passy, Jany. 8. 1783
I sent you sometime since 11 Pamphlets of the same kind with the enclos’d, supposing, as I had heard them well spoken of, that you who are so laudably attentive to the Education of your Children, might possibly find in them some Hints worth your Notice. I find the Work is to go on, and I will send you what comes out for the present Year, if you desire it.
I receiv’d a Letter last Summer from my excellent old Friend your good Mother. I was soon after taken ill with the Gravel & Sciatica, which together harrass’d & confin’d me till very lately. I am now, Thanks to God, freed from both; but the Sciatica has left me Weak on the left Side, so that I go up & down Stairs with Difficulty. I am in other respects at present well & hearty.— Present my sincere Love to her. Nothing would give me greater Pleasure than to see you both once more, well & happy. But you, who are truly sagacious, & honest, & can give good Advice, tell me frankly your Sentiments, whether, in case of a Peace, it will be prudent in me to visit England before I return to America. I have no other Call there, but the Pleasure of seeing my Friends of whom I must again soon take leave; and my Appearing may perhaps exasperate my Enemies. If you think this not of serious Consequence, tell me whether I may come right through London to Kensington, with the View of finding Room in your House; or whether I should take a Lodging in the City, to return to. Don’t let me in the least incommode you.
I forget whether I ever acknowledg’d the Receipt of the Prints of Mr Hewson. I have one of them fram’d in my Study. I think it very like. I believe I acquainted you with good M. Dubourg’s Death. He had enlarg’d his little Piece which you translated; and in respect for his Memory, I have had it printed. I enclose a Copy.
I am sorry to learn the still unsettled State of Mr. Wilkes’s Family. Mrs Wilkes is undoubtedly well qualified to teach English here, but I cannot think it would be worth her while to come hither for that purpose. It is true that our Language is in vogue here, and many learn a little of it. But the Instructors are poorly paid, & the Employ precarious and uncertain: the Observation is so general as to have given Rise to a Proverb, Pauvre comme un Maitre de Langue.
I have not yet quite determin’d about sending Bache to England. If I do, he will certainly be plac’d under your Care; for I am much pleas’d and oblig’d by the Readiness with which you kindly undertake to inspect his Education.
I am concern’d to hear of poor Peirce’s Misfortunes. People are rarely fortunate that quit the Profession they were bred to. I believe he was an excellent Farmer, and I think it a pity that he quitted that Calling. I intend sending him Ten Guineas, by a Friend who talks of going soon to London. They shall be left with you, so that if his Necessities should press before my Friend arrives, you may safely advance & afterwards deduct such part as you judge proper. I know not how otherwise to help him.
You know how much I love you, and that I am ever, My dear Friend, Yours most sincerely
B Franklin
Mrs Hewson
